--------------------------------------------------------------------------------

Exhibit 10.28



CONSULTING AGREEMENT
Effective Date:  April 1, 2019


THIS CONSULTING AGREEMENT (this “Agreement”), is entered into by and between 
BioSpecifics Technologies Corporation, a Delaware corporation (“BSTC” or the
“Company”), and Pat Caldwell, an individual, with a primary address at 13485
Harding Avenue, San Martin, California 95046 (“Consultant”), as of the date set
forth above (the “Effective Date”).  BSTC and Consultant may each be referred to
as a “Party” or together, the “Parties”.


WHEREAS, BSTC wishes to obtain the services of Consultant for certain purposes,
and Consultant wishes to provide such services, all subject to the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, BSTC and Consultant
hereby agree to be legally bound as follows:



1.
Services.



During the Term, Consultant shall perform for BSTC the consulting services
described in Schedule 1 (the “Services”).



2.
Compensation.



2.1          Fees for Services.  In connection with the Services, BSTC shall pay
Consultant a monthly stipend of Thirty Thousand Dollars ($30,000) for each
completed one (1) month period, which shall be payable in accordance with
Section 2.5.


2.2          Restricted Stock Units.  Provided this Agreement has not earlier
been terminated for Cause (as defined below), after the new equity incentive
plan of BSTC is adopted and made effective (which is expected to follow BSTC’s
annual meeting in June 2019), pursuant to award agreements which shall govern
such awards, BSTC shall issue to Consultant,  on a quarterly basis after the end
of each quarter commencing on the Effective Date (i.e. July 1, 2019), five
hundred (500) restricted stock units (“RSUs”) up to a maximum of two thousand
(2,000) RSUs.  Twenty-five per cent (25%) of each RSU award will vest each year,
on the first through fourth anniversaries of the date of issuance to Consultant,
provided that Consultant continues to provide Services to BSTC through the
applicable vesting date, and all outstanding RSUs will vest immediately if BSTC
terminates Consultant’s Services without Cause.


2.3          Benefits.  Consultant is not an employee of BSTC and will not be
entitled to participate in or receive any benefit or right as a Company employee
under any Company employee benefit and welfare plan, including employee
insurance, pension, savings and security plans as a result of Consultant
entering into this Agreement.


2.4          Expenses.  BSTC shall reimburse Consultant for all reasonable
expenses incurred by Consultant in connection with the performance of the
Services, including travel expenses.  Consultant shall invoice BSTC for such
expenses, which invoice shall include reasonable supporting documentation (such
as copies of receipts) verifying such expenses, in accordance with Section 2.5.



--------------------------------------------------------------------------------

2.5          Invoicing and Payment.  Consultant shall use his reasonable efforts
to consolidate invoices deliverable pursuant to this Section 2 into no more than
one (1) invoice per month.    BSTC shall pay all invoices within ten (10)
business days of receipt of invoice.


2.6          Taxes and Withholdings.  All taxes relating to Consultant’s
performance under this Agreement shall be the responsibility of Consultant.  In
particular, Consultant shall be solely responsible for the payment of all
federal, state and local taxes or contributions imposed or required under
unemployment insurance, social security and income tax laws that pertain to the
compensation paid or reimbursements provided to Consultant.



3.
Duties of Consultant.



3.1          Availability; Communication, Reports and Performance.  Consultant
shall be available to BSTC at its offices or such other places as the Parties
may agree, at such times as the Parties may agree, and shall be available for
telephone consultations as requested by BSTC.  Consultant shall perform all
Services in a prompt and professional manner.  Consultant shall not be entitled
to subcontract any of his obligations hereunder.


3.2          Efforts of Consultant.  Consultant shall perform all Services
conscientiously and in a professional and timely manner, and devote his best
efforts and abilities thereto.  Consultant shall observe all policies and
procedures of BSTC, and such other directives as may be promulgated from time to
time by BSTC’s officers or board of directors.  In addition, Consultant shall
follow generally accepted professional standards of care and all applicable
federal, national, state, and local laws, rules and regulations of each country
where Services shall be conducted.


3.3          No Conflicting Agreements.  Consultant represents and warrants that
Consultant is not a party to any existing agreement that would prevent
Consultant from entering into and performing Consultant’s obligations under this
Agreement in accordance with its terms.  Consultant shall not enter into any
agreement that is in conflict with, or that would prohibit or impair the
performance of, Consultant’s obligations under this Agreement in accordance with
its terms.


3.4          Independent Contractor.  Consultant understands and agrees that
he is acting solely as an independent contractor of BSTC in performing any of
the Services and as such agrees that, at all times, Consultant is not an
employee of BSTC. Consultant is free to perform services for any other person
provided that Consultant does not breach any obligations owed to the Company



4.
Confidentiality.



4.1          Company Confidential Information. Consultant shall hold in strict
confidence, and not use, except for the benefit of BSTC, and not disclose to any
person or entity without written authorization of BSTC, any Confidential
Information (as defined below).  “Confidential Information” means any
proprietary or confidential information of BSTC, including technical data, trade
secrets or know-how, including research, product plans, products, services,
customer lists and customers, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, marketing,
distribution and sales methods and systems, sales and profit figures, finances
and other business information disclosed to Consultant by or on behalf of BSTC,
either directly or indirectly, whether in writing, orally or by drawings or
inspection of documents or other tangible property; provided, that Confidential
Information shall not include any of the foregoing items to the extent they have
become publicly known and made generally available through no wrongful act of
Consultant.


2

--------------------------------------------------------------------------------

4.2          Third Party Information Held by Consultant.  Consultant represents
and warrants that Consultant shall not improperly use or disclose to BSTC or any
of its directors, officers, employees or agents, any Confidential Information of
any current or former client or other person or entity with whom Consultant has
an agreement or duty to keep such information confidential, and that Consultant
shall not bring onto the premises of BSTC any such information in any medium
unless consented to in writing by such client, person or entity.  In the event
of Consultant’s breach of this Section 4.2, Consultant shall ensure that BSTC
may freely and fully utilize the information so disclosed for any and all
purposes.


4.3          Third Party Information Held by BSTC. Consultant recognizes that
BSTC has received, and in the future may receive, from third parties
Confidential Information subject to a duty on BSTC’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Consultant shall hold all such information in strict confidence and
not disclose it to any person or entity or use it except as necessary in
carrying out Services, consistent with BSTC’s agreement with such third party. 
For purposes of this Agreement, such third party information shall be deemed
part of the Confidential Information of BSTC.


4.4          Required Disclosure of Confidential Information.  If Consultant is
required by law or court or governmental order to disclose Confidential
Information, Consultant shall give BSTC prompt written notice of such
requirement such that BSTC shall have the opportunity to apply for a protective
order, injunction or for confidential treatment of such Confidential
Information.  Notwithstanding the forgoing, any information disclosed by
Consultant pursuant to a court or governmental order shall remain Confidential
Information, and may not be disclosed under any other circumstances unless and
until the Confidential Information so disclosed becomes publicly known and
generally available through no wrongful act of Consultant.


4.5          Reports to Government Entities.  Nothing in this Agreement shall
prohibit or restrict Consultant from lawfully (A) initiating communications
directly with, cooperating with, providing information to, causing information
to be provided to, or otherwise assisting in an investigation by the Securities
and Exchange Commission (“SEC”), the Department of Justice, the Congress, or any
other governmental or regulatory agency, entity, or official(s) or
self-regulatory organization (collectively, “Governmental Authorities”)
regarding a possible violation of any law, rule, or regulation; (B) responding
to any inquiry or legal process directed to Consultant individually (and not
directed to BSTC) from any such Governmental Authorities, including an inquiry
about the existence of this Agreement or its underlying facts or circumstances;
(C) testifying, participating or otherwise assisting in an action or proceeding
by any such Governmental Authorities relating to a possible violation of law; or
(D) making any other disclosures that are protected under the whistleblower
provisions of any applicable law, rule, or regulation.  Nor does this Agreement
require Consultant to obtain prior authorization from BSTC before engaging in
any conduct described in this paragraph, or to notify BSTC that Consultant has
engaged in any such conduct.


3

--------------------------------------------------------------------------------

4.6          U.S. Defend Trade Secrets Act.  The U.S. Defend Trade Secrets Act
of 2016 (“DTSA”) provides that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (a) (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  In addition, DTSA provides that
an individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (x) files any document containing the trade secret under seal; and
(y) does not disclose the trade secret, except pursuant to court order. Nothing
in this Agreement is intended to limit any rights under such federal law.



5.
Term and Termination.



5.1          Termination by BSTC.  BSTC shall have the right to terminate this
Agreement, without notice or penalty, upon the occurrence of any of the
following events:  (a) the Consultant fails to perform Services as contemplated
in this Agreement, (b) Consultant breaches its obligations under this Agreement
or (c) the death or disability of Consultant.  In addition, BSTC shall have the
right, without penalty, to terminate this Agreement upon providing thirty (30)
days prior written notice to Consultant.


5.2          Obligations.  Upon termination, except as set forth in Section 5.3
below, BSTC shall have no obligation to pay Consultant any fees or expenses that
accrued subsequent to (a) a notice of breach of Consultant’s obligations
hereunder, (b) the failure of Consultant to perform the Services as contemplated
by this Agreement or (c) the commission of fraud upon BSTC by Consultant.


5.3          Severance.  If BSTC terminates this Agreement without Cause (other
than due to Consultant’s death or inability to provide the Services), Consultant
shall be entitled to receive as severance (subject to Section 5.3(b)) (i) a lump
sum payment in the amount of Three Hundred Sixty Thousand and 00/100 Dollars
($360,000.00); and (ii)  if the Consultant has not been issued a total of two
thousand (2,000) RSUs at such time, then the Company shall issue to the
Consultant the difference between two thousand (2,000) RSUs and the number of
RSUs actually issued to the Consultant, which RSUs will be fully vested at the
time of issuance  Payment of such amount and issuance of the RSUs, if any, shall
be made within thirty (30) days after the separation agreement referred to in
Section 5.3(b) below becomes irrevocable.


(a)           Definitions.  For purposes of this Agreement:


(i)          “Cause” means a finding by a majority of the Board of Directors of
BSTC that Consultant (i) has materially breached this Agreement, which breach
has not been remedied by Consultant within thirty (30) days after written notice
has been provided to Consultant of such breach, (ii) has engaged in disloyalty
to BSTC that involves personal profit in connection with BSTC or any other
entity having a business relationship with BSTC, including, without limitation,
fraud, embezzlement or, theft from BSTC (iii) has committed a felony involving
moral turpitude or any type of fraud, (iii) has disclosed trade secrets or
confidential information of BSTC to persons not entitled to receive such
information, or (iv) has engaged in such other misconduct, including the blatant
disregard of the policies of BSTC, which is materially injurious to the
financial condition or business reputation of, or otherwise materially injurious
to, BSTC.


4

--------------------------------------------------------------------------------

(b)          Release of Claims.  As a condition of receiving any severance for
which Consultant otherwise qualifies under Section 5.3, Consultant agrees to
execute, deliver and not revoke, within 60 days following the date of
termination of this Agreement, a separation agreement containing a general
release of BSTC, its affiliates, and their respective employees, officers,
directors, owners and members from any and all claims, obligations and
liabilities of any kind whatsoever, including, without limitation, those arising
from or in connection with Consultant’s provision of services to BSTC or this
Agreement (including, without limitation, civil rights claims), in such form as
is requested by the Company, such separation agreement to be delivered, and to
have become fully irrevocable, on or before the end of such 60-day period.  If
such a separation agreement described in the immediately preceding sentence has
not been executed and delivered and become irrevocable on or before the end of
such 60-day period, no amounts or benefits under Section 5.3 shall be or become
payable.


5.4          Survival.  The provisions of Sections 4, 5, and 6 shall survive the
expiration or termination of this Agreement.  The expiration or termination of
this Agreement shall not impair any right or obligation of any Party accruing
prior to the effective date of such expiration or termination.



6.
Miscellaneous.



6.1          Notices.  All notices and other communications required or
permitted hereunder shall be in writing and deemed to have been given when hand
delivered, or mailed by registered or certified mail or overnight courier with
tracking capabilities, as follows or as a Party may otherwise notify to the
other in accordance with this Section 7 (provided that such notice of change of
address or recipient shall be deemed given only when received):


If to BSTC, to:
If to Consultant, to:
BioSpecifics Technologies Corp
Pat Caldwell
35 Wilbur St.
Lynbrook, NY 11563
     
Attention:  Principal Executive Officer
Attention: Mr. Caldwell



6.2          Property; Return or Destruction.  Consultant shall not remove any
property from BSTC’s premises without prior written authorization from BSTC;
provided, however, the Consultant will be entitled to use BSTC property at his
home subject to suitable protection for confidentiality.  Promptly upon the
expiration or termination of this Agreement, and earlier if requested by BSTC at
any time, Consultant shall deliver to BSTC (and shall not keep in Consultant’s
possession or deliver to anyone else) or, at BSTC’s option, destroy all
Confidential Information of BSTC (and all embodiments thereof) and all software,
documentation, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items, or any other work product whatsoever, developed by Consultant as part of
or in connection with the Services or otherwise belonging to BSTC.  Consultant
shall certify in writing as to such complete return or destruction.


5

--------------------------------------------------------------------------------

6.3          Indemnification.  Consultant shall indemnify BSTC for all costs,
fees (including reasonable attorneys’ fees), expenses, losses and other damages
arising from (a) any injury to person or damage to property caused by
Consultant, (b) any breach of this Agreement by Consultant or (c) Consultant’s
negligence or willful misconduct except in each case to the extent that BSTC has
an indemnification obligation to Consultant  pursuant to that Indemnification
Agreement (the “Consultant Indemnification Agreement”) between BioSpecifics
Technologies Corp. and Consultant with an effective date of September 18, 2012,
which remains in full force and effect, and is unaffected by this Agreement.


6.4          Advice of Counsel.  Each Party acknowledges that, in executing this
Agreement, such Party has had the opportunity to seek the advice of independent
legal counsel, and has read and understood all of the terms and provisions of
this Agreement.  Furthermore, this Agreement shall not be construed against any
Party by reason of the drafting or preparation hereof.


6.5          Assignment; No Third Party Beneficiaries.  BSTC may assign this
Agreement without the prior written consent of Consultant.  Consultant hereby
acknowledges and agrees that the duties and responsibilities of Consultant
hereunder are of a personal nature and shall not be assignable or delegable in
whole or in part by Consultant.  All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and permitted assigns of the Parties.  Nothing in this Agreement,
express or implied, is intended to confer on any person or entity other than the
Parties hereto or their respective successors and permitted assigns, any
benefits, rights or remedies.


6.6          Governing Law, Arbitration and Attorney Fees.  This Agreement shall
be governed by and interpreted in accordance with the laws of the State of New
York, United States of America, without giving effect to any conflict of laws
provisions.  Any controversy arising out of or relating to this Agreement, the
breach of this Agreement, or any dispute between Consultant and BSTC shall be
settled by binding arbitration in New York, New York in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
before a single arbitrator and judgment upon the award rendered may be entered
in any court having jurisdiction thereof. The AAA rules may be accessed at
https://www.adr.org/sites/default/files/CommercialRules_Web.pdf. Any award made
by such arbitrator shall be final, binding and conclusive on the parties for all
purposes. This arbitration clause shall not apply to any claim which by law is
not subject to mandatory arbitration. THE PARTIES HEREBY WAIVE THEIR RIGHTS TO
HAVE ALL SUCH CLAIMS FILED IN COURT INCLUDING THE RIGHT TO A JURY TRIAL.  The
prevailing Party in any dispute or legal action regarding the subject matter of
this Agreement shall be entitled to recover its attorney’s fees and costs.


6.7          Equitable Relief.  Consultant agrees that the limitations on its
ability to compete with BSTC and to solicit BSTC’s employees and customers as
set forth in Sections 3.5 and 3.6, as well as the confidentiality, assignment,
licensing and related obligations in Sections 4 and 5 are reasonably necessary
to protect BSTC’s legitimate business interests.  Consultant acknowledges that
such limitations will not constitute or cause it any undue hardship.  Consultant
further agrees that it would be impossible or inadequate to measure and
calculate BSTC’s damages from any breach of the covenants set forth in Sections
3, 4 and 5 of this Agreement, and that a breach of such covenants could cause
serious and irreparable injury to BSTC.  Accordingly, BSTC shall be entitled, in
addition to any other right or remedy available to it, to an injunction from a
court or an arbitrator of competent jurisdiction restraining such a breach (or
threatened breach) and to specific performance of any such Section.  Consultant
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Consultant hereby consents to the issuance of such
injunction and to the ordering of specific performance.


6

--------------------------------------------------------------------------------

6.8          Entire Agreement, Amendment and Waiver.  This Agreement (including
the schedule(s) hereto) contains the entire understandings of the Parties and,
together with the Consultant Indemnification Agreement,  supersedes all previous
agreements (oral and written), negotiations and discussions with respect to the
Services.  The Parties may modify any of the provisions hereof only by an
instrument in writing duly executed by the Parties.  No waiver of any rights
under this Agreement shall be effective unless in writing signed by the Party to
be charged.


6.9          Severability.  In the event of the invalidity of any provisions of
this Agreement containing any gaps, the Parties agree that such invalidity or
gap shall not affect the validity of the remaining provisions of this
Agreement.  The Parties will replace an invalid provision or fill any gaps with
valid provisions, which most closely approximate the purpose and economic effect
of the invalid provision or, in the case of a gap, the Parties’ presumable
intentions.


6.10         Interpretation.  The headings in this Agreement are intended solely
for convenience or reference and shall be given no effect in the construction or
interpretation of this Agreement.  The words “include”, “includes” and
“including” (and words of similar meaning) shall be deemed to be followed by the
phrase “without limitation”.


6.11         Survival.  The rights and obligations of the Parties, which by
intent or meaning have validity beyond such termination (including rights with
respect to confidentiality and inventions) shall survive the termination or
expiration of this Agreement.


6.12         Counterparts.  This Agreement may be executed in two (2) or more
counterparts, including by “PDF” exchange, each of which shall be deemed to be
an original as against any Party whose signature appears thereon, but all of
which together shall constitute but one and the same instrument.


[Signature Page Follows]


7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the Effective Date.


BIOSPECIFICS TECHNOLOGIES CORP.
PAT CALDWELL
   
/s/ Jenn Chao
/s/ Pat Caldwell
Authorized Signature
Pat Caldwell



Name: Jenn Chao
Title: Chair of the Compensation Committee


Signature Page to Consulting Agreement



--------------------------------------------------------------------------------



SCHEDULE 1
Services


Consultant shall perform on an interim, part-time basis all of the services
typically performed by an Principal Financing/Accounting Officer of a Nasdaq
publicly-traded company such as BioSpecifics Technologies Corp.


Schedule 1 to Consulting Agreement





--------------------------------------------------------------------------------